Title: From John Adams to Oliver Wolcott, Jr., 17 May 1800
From: Adams, John
To: Wolcott, Oliver, Jr.


75.
Sir
Philadelphia May 17. 1800

I thank you for your Report of the Sixteenth of this month, and for your early Attention to the important subject of the Loan. I have Subscribed, and Send you with this, an Authorization to borrow to the amount of the Law: but if the public Exigencies can be Satisfied with a part of it, your own public Spirit of Œconomy will induce you to confine your Self to Such part.
The Rate of Interest is a subject of great Anxiety to me. When I recollect, that I borrowed for this Country near a Million sterling, at a Rate of Interest from four and a half to Six Per Cent or thereabout, more than fifteen years Ago, when this nation had not two thirds of its present Population, when it had a very feeble Government no Revenue, no Taxes, by barely pledging the faith of the People which faith has been most punctually and religiously kept, I cannot but suspect that some Advantage is taken of this Government by demanding exorbitant Interest. As Great Britain, with her immense Burdens after so long and so wasting a War is able to borrow at a moderate Interest, I entertain a hope that We may at least abate somewhat of a former Interest
As I know your Zeal for the Interest of your Country to be equal to my own, I have entire Confidence in your exertions, that We may take up as little as possible of the Sum, and at as low an Interest as can be obtained.
With great Esteem I am sir your most / obedient Servant

John Adams